DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 15-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/28/2022.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-14 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al (PG-PUB US 2016/0068960) in view of Matsumoto et al (PG-PUB US 2015/0035918) and Holbeche et al (PG-PUB US 2016/0331437).
Regarding claim 1, Jung et al disclose a plasma treatment device (ABSTRACT). The apparatus comprises
(1) a chamber having an enclosed space for containing a dielectric tube to be treated therewithin (i.e. a housing…, a chamber…, Figures 1 & 2, paragraphs [0066] & [0072]); 
(2) electrode terminals for affecting an electric field (i.e. electrical circuitry in the housing, Figures 1 & 2, paragraphs [0066]& [0072]); and
(3) plasma generated within the tube by applying voltage to the electrodes through the electrode terminals, wherein the plasma treatment is conducted with plasma gas and the electrodes are spaced apart along the length of the dielectric tube (i.e. a plasma activation zone… a dielectric barrier… connection with a first electrode…, a second electrode…, Figures1-2 & 7-8, paragraphs [0066], [0070], [0072], & [0082]).
“an electrical circuitry” does not recite any structural limitation and will be interpreted as “at least one component for affecting an electric field”. The electrode terminals of Jung is a component for affecting an electric field, reading on “an electrical circuitry”.
Jung teaches that  the degree of hydrophilicity of the tube may be controlled by changing reaction conditions, such as treatment time (paragraphs [0025] – [0026]), but does not teach a controller for activating the plasma generation to achieve hydrophilic surface on the tube. 
However, Matsumoto et al disclose a plasma treatment device (ABSTRACT). Matsumoto teaches that the plasma treatment device 10 comprises electrodes 11 for exposing plasma to a surface and a control unit 15 for controlling the plasma generation within the device, wherein the control unit is configured for generating plasma and hydrophilicity is imparted on the surface by the plasma treatment (Figures 3 & 4, paragraphs [0055] – [0057], & [0064]). 
Jung teaches that the degree of hydrophilicity of the tube may be controlled by changing reaction conditions, such as treatment time (paragraphs [0025] – [0026]). One having ordinary skill in the art, upon reading the teaching of Matsumoto, would have realized to control the treatment time by a controller in an attempt to control plasma generation for imparting the surface hydrophilicity by the plasma treatment. Therefore, it would be obvious for one having ordinary skill in the art to incorporate a controller as suggested by Matsumoto in order to control plasma generation for achieving desired degree of the surface hydrophilicity by the plasma treatment within the device of Jung.
Jung teaches that depending upon the operating conditions, such as the distance between the electrodes and the thickness of the dielectric,  the applied voltage may be varied (paragraphs [0014], & [0068] – [0069]) while Matsumoto teaches a control unit 15 for controlling the plasma generation within the device (Figures 3 & 4, paragraphs [0056] – [0057], & [0064]), but Jung/Matsumoto does not teach to cause a voltage drop or the controller causing the voltage drop.
However, Holbeche et al disclose a plasma treatment device (ABSTRACT). Holbeche teaches that the device comprises electrodes 110 and 130 arranged on a dielectric tube, wherein a voltage drop is provided between electrodes to cause plasma generation for effectively treating large area with lower power electric discharge (Figure 1, paragraphs [0008], [0025] – [0026] & [0053] – [0055]).
One having ordinary skill in the art, upon reading the teaching of Holbeche would have realized to try to incorporate the control unit with a configuration for provision of a high voltage drop between electrodes in an attempt to effectively treat large area with lower power electric discharge.
 Therefore, it would be obvious for one having ordinary skill in the art to  incorporate the control unit with a configuration for provision of a high voltage drop between electrodes as suggested by Holbeche in order to effectively treat large area with lower power electric discharge within the device of Jung/Matsumoto with reasonable expectation of success.
It should be noted that the limitation of “for inhibiting condensation distortion on an optical element” is a recitation for intended use. A recitation with respect to the manner in which a claimed apparatus is intended to employed does not differentiate the claimed apparatus from a prior art if the prior art teaches all the structural limitations of the claim (see MPEP 2114).
The limitation of “the optical element” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 2, the limitation cited in the claim is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claims 3, Jung teaches that the chamber includes an elongated channel  and the plasma is generated therewithin (Figures 1 & 2, paragraph [0066]).The limitation of “an elongated tool…..” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 4, Jung teaches that the dielectric tube is installed in the chamber for the treatment (paragraphs [0069] & [0080]). The dielectric tube and the electrodes of Jung appear to be removable from the chamber. 
Moreover, it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art. Nerwin v, Erlichman, 168 USPQ177, 179. Therefore, it is within ordinary skill in the art to make the dielectric tube or the electrodes removable because it only involves routine skill in the art.
Regarding claim 5, Jung teaches that plasma gas is introduced into the dielectric tube while the electrodes are arranged outside of the tube (Figures1-2 & 7-8, paragraphs [0066], [0070], [0072], & [0082]).
Regarding claim 6, Jung teaches that the thickness of dielectric affects the plasma generation, thus a result-affect variable (paragraph [0068]). Therefore, one having ordinary skill in the art would have realized to optimize the thickness of the dielectric in order to optimize the plasma generation within the device of Jung/Matsumoto/Holbeche.
Regarding claims 7 and 8, Jung teaches that plasma is generated by applying voltage to the electrodes (Figures1-2 & 7-8, paragraphs [0066], [0070], [0072], & [0082]). Holbeche teaches that a voltage drop is provided between electrodes to cause plasma generation for effectively treating large area with lower power electric discharge (Figure 1, paragraphs [0008], [0025] – [0026] & [0053] – [0055]). Therefore, one having ordinary skill in the art would have realized to optimize the voltage drop between electrodes in order to optimize the plasma generation within the device of Jung/Matsumoto/Holbeche. 
Moreover, “voltage droop” is not a structural limitation, rather a process-limiting parameter. It has been held that manner of operating a device does not differentiate the apparatus claim from the prior art (MPEP2114).
Regarding claims 9 and 10, Jung teaches argon gas as the plasma gas (paragraph [0072]). Holbeche teaches air as the plasma gas (paragraph [0041]).
 Moreover, “air” or “inert gas” is material worked upon the device. It has been held that material worked upon a device does not limit the apparatus claim from the prior art (MPEP 2115).
Regarding claim 11 Jung teaches a vacuum pump (paragraph [0075]).
Regarding claims 12 and 13, Jung teaches that the pressure is kept at 300 mTorr (paragraph [0075]).
Regarding claim 14, Jung teaches the dielectric tube between the electrodes (Figures 1-2, & 7-8, paragraphs [0066], [0070], [0072], & [0082]). Holbeche teaches the dielectric tube 105 between the electrodes 110 and 130 and a shield is provided on the electrode 110  (Figure 1, paragraph [0055]). 
It should be noted that “a stopper” does not recite any additional structure and “the optical element” is material worked upon the device. Thus, “a stopper” will be interpreted as “a dielectric” between the electrodes. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, and 6-7 of U.S. Patent No. 10,413.168. Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same elements as that of the issued patent.
Claims 1-4, and 11 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 9-11 of co-pending Application No. 17/660,396 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the instant application claims an apparatus comprises substantially the same elements as that of the co-pending application.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
.Conclusion
Claims 1-14 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUYU TAI whose telephone number is (571)270-1855. The examiner can normally be reached Mon.-Fri. 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIUYU TAI/Primary Examiner, Art Unit 1795